UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K C URRENT R EPORT P URSUANT TO S ECTION 13 OR 15(d) OF T HE S ECURITIES E XCHANGE A CT OF 1934 Date of Report (Date of earliest event reported): March 20, 2013 HECLA MINING COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware 1-8491 77-0664171 (State or Other Jurisdiction (Commission File Number) (IRS Employer Identification No.) of Incorporation) 6500 North Mineral Drive, Suite 200 Coeur d'Alene, Idaho 83815-9408 (Address of Principal Executive Offices) (Zip Code) (208) 769-4100 (Registrant's Telephone Number, Including Area Code) N/A (Former name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12(b)) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On March 20, 2013, Hecla Mining Company (Hecla) issued a news release with respect to a notice received from the Mine Safety and Health Administration (MSHA) on March 14, 2013, notifying Hecla that MSHA will not be issuing a potential pattern of violations notification for the Lucky Friday mine. A copy of the news release is attached hereto as Exhibit 99.1, and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (c) Exhibits News Release dated March 20, 2013. * *Filed herewith. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: March 20, 2013 Hecla Mining Company By: /s/ David C. Sienko David C. Sienko Vice President & General Counsel 2
